DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
This communication is in response to the action filed on 05/31/2022. After a thorough search, prosecution history, double patenting review and in view of the prior arts of record, claims 1, 8 and 15 are allowed and all of their dependent claims.
EXAMINER’S AMENDMENT
With consultation of Anh Nguyen (PE) and with authorization of examiner’s
amendment given in an interview with Scott Watkins (Reg. No. 36,715) on 05/31/2022.
The application is amended as follows:1.	(Currently Amended) A computer-implemented method for simulating network failure events at a monitoring appliance, comprising:
	receiving one or more packets, at a first virtual device in a monitoring appliance, from a corresponding first network device in a tenant network, the first network device being upstream from the first virtual device;
	instantiating a firewall at the first virtual device, wherein the firewall is configured to selectively block traffic routed from the first network device to the first virtual device in the monitoring appliance by blocking specific ports/services to simulate the interruption of device or service availability;
	simulating failure of the first network device by blocking traffic from the first network device to the first virtual device using the firewall at the first virtual device; and
	based on the simulated failure of the first network device, analyzing the tenant network to determine a predicted impact a failure of the first network device would have on the tenant network.

2.	(Original) The computer-implemented method of claim 1, further comprising:
	receiving one or more packets, at a second virtual device in the monitoring appliance, from a corresponding second network device in the tenant network;
	instantiating a firewall at the first virtual device, wherein the firewall is configured to selectively block traffic routed from the second network device to the second virtual device in the monitoring appliance;
	simulating failure of the second network device by blocking traffic from the second network device to the second virtual device using the firewall at the second device; and
	based on the simulated failure of the second network device, analyzing the tenant network to determine a predicted impact a failure of the second network device would have on the tenant network.

3.	(Original) The computer-implemented method of claim 1, wherein the first virtual device in the monitoring appliance is a virtual machine (VM).

4.	(Original) The computer-implemented method of claim 1, wherein the first virtual device in the monitoring appliance is a network container.

5.	(Original) The computer-implemented method of claim 1, wherein the first network device in the tenant network is a spine switch.

6.	(Original) The computer-implemented method of claim 1, wherein the first network device in the tenant network is a leaf switch.

7.	(Original) The computer-implemented method of claim 1, wherein the monitoring appliance comprises a series of virtual machines (VMs) operating in a cluster mode.

8.	(Currently Amended) A system for analyzing a network fabric the system comprising:
	one or more processors; 
a network interface coupled to the processors; and
a non-transitory computer-readable medium coupled to the processors, the computer-readable medium comprising instructions stored therein, which when executed by the processors, cause the processors to perform operations comprising:
connecting each of a plurality of virtual devices in a monitoring appliance to a respective network device in a tenant network;
receiving one or more packets, at a first virtual device in the monitoring appliance, from a corresponding first network device in the tenant network, the first network device being upstream from the first virtual device by blocking specific ports/services to simulate the interruption of device or service availability;
instantiating a firewall at the first virtual device, wherein the firewall is configured to selectively block traffic routed from the first network device to the first virtual device in the monitoring appliance;
simulating failure of the first network device by blocking traffic from the first network device to the first virtual device using the firewall at the first virtual device; and
based on the simulated failure of the first network device, analyzing the tenant network to determine a predicted impact a failure of the first network device would have on the tenant network.

9.	(Original) The system of claim 8, wherein the processors are further configured to perform operations comprising:
	receiving one or more packets, at a second virtual device in the monitoring appliance, from a corresponding second network device in the tenant network;
	instantiating a firewall at the first virtual device, wherein the firewall is configured to selectively block traffic routed from the second network device to the second virtual device in the monitoring appliance;
	simulating failure of the second network device by blocking traffic from the second network device to the second virtual device using the firewall at the second device; and
	based on the simulated failure of the second network device, analyzing the tenant network to determine a predicted impact a failure of the second network device would have on the tenant network.

10.	(Original) The system of claim 8, wherein the first virtual device in the monitoring appliance is a virtual machine (VM).

11.	(Original) The system of claim 8, wherein the first virtual device in the monitoring appliance is a network container.

12.	(Original) The system of claim 8, wherein the first network device in the tenant network is a spine switch.

13.	(Original) The system of claim 8, wherein the first network device in the tenant network is a leaf switch.

14.	(Original) The system of claim 8, wherein the monitoring appliance comprises a series of virtual machines (VMs) operating in a cluster mode.

15.	(Currently Amended) A non-transitory computer-readable storage medium comprising instructions stored therein, which when executed by one or more processors, cause the processors to perform operations comprising:
connecting each of a plurality of virtual devices in a monitoring appliance to a respective network device in a tenant network;
receiving one or more packets, at a first virtual device in the monitoring appliance, from a corresponding first network device in the tenant network, the first network device being upstream from the first virtual device by blocking specific ports/services to simulate the interruption of device or service availability;
instantiating a firewall at the first virtual device, wherein the firewall is configured to selectively block traffic routed from the first network device to the first virtual device in the monitoring appliance;
simulating failure of the first network device by blocking traffic from the first network device to the first virtual device using the firewall at the first virtual device; and
based on the simulated failure of the first network device, analyzing the tenant network to determine a predicted impact a failure of the first network device would have on the tenant network.

16.	(Original) The non-transitory computer-readable storage medium of claim 15, wherein the processors are further configured to perform operations comprising:
	receiving one or more packets, at a second virtual device in the monitoring appliance, from a corresponding second network device in the tenant network;
	instantiating a firewall at the first virtual device, wherein the firewall is configured to selectively block traffic routed from the second network device to the second virtual device in the monitoring appliance;
	simulating failure of the second network device by blocking traffic from the second network device to the second virtual device using the firewall at the second device; and
	based on the simulated failure of the second network device, analyzing the tenant network to determine a predicted impact a failure of the second network device would have on the tenant network.

17.	(Original) The non-transitory computer-readable storage medium of claim 15, wherein the first virtual device in the monitoring appliance is a virtual machine (VM).

18.	(Original) The non-transitory computer-readable storage medium of claim 15, wherein the first virtual device in the monitoring appliance is a network container.

19.	(Original) The non-transitory computer-readable storage medium of claim 15, wherein the first network device in the tenant network is a spine switch.

20.	(Original) The non-transitory computer-readable storage medium of claim 15, wherein the first network device in the tenant network is a leaf switch.
An examiner’s amendment to the record appears above. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37CFR1.1312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
Reasons for Allowance
The following is an Examiner’s reasons for allowance: claims 1, 8 and 15 are allowed because the prior arts of record Brandwine (US20150172104), Ghanwani (US20150188808) and Bhalla (US20150135012) fail to anticipate or render obvious claim limitations, “instantiating a firewall at the first virtual device, wherein the firewall is configured to selectively block traffic routed from the first network device to the first virtual device in the monitoring appliance by blocking specific ports/services to simulate the interruption of device or service availability” “simulating failure of the first network device by blocking traffic from the first network device to the first virtual device using the firewall at the first virtual device” and “based on the simulated failure of the first network device, analyzing the tenant network to determine a predicted impact a failure of the first network device would have on the tenant network”. The prior arts of record Brandwine (US20150172104), Ghanwani (US20150188808) and Bhalla (US20150135012) taught managing failure behavior for computing nodes of provided computer networks; routing in spine-leaf networking systems and network node failure predictive system.
Through further continued searching some relevant prior arts were located but do not teach the above claim limitations. Nakil (US20130329548) teaches re-routing network traffic after link failure. Yadav (US9397946) teaches forwarding to clusters of service nodes. The dependent claims 2-7, 9-14 and 16-20 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2456                                                                                                                                                                                                        

/ANH NGUYEN/Primary Examiner, Art Unit 2456